Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Il Nam Koh, Reg# 68,485, the application has been amended as follows: 
LISTING OF CLAIMS:
1. (Currently amended) A system, comprising:
a securable resource;
a locking element configured to assume a locked condition in which the securable resource is locked and an unlocked condition in which the securable resource is unlocked;
a first controller of an operating system (OS), which is receptive of an instruction to authorize users to unlock the securable resource; 
a common interface to which the first controller and additional controllers of the OS, which respectively control corresponding locking elements of additional securable resources and which are independent from the first controller and one another, are tied; and
a change mode (CHMOD) interface of the OS, which is disposed in communication with the first controller and with the additional controllers,
wherein:
the common interface to authenticate
the first controller ,
the instruction to authorize users is received by the first controller and the additional controllers via the CHMOD interface, and
the securable resource comprises one of separate interiors of a safe, a server housed in a rack and features of the server.
2. (Cancelled)
5. (Cancelled)
10. (Currently amended) A system, comprising:
securable resources;
locking elements configured to assume locked conditions in which corresponding ones of the securable resources are locked and unlocked conditions in which the corresponding ones of the securable resources are unlocked;
a first controller of an operating system (OS), which is receptive of an instruction to authorize users to unlock one or more of the securable resources;
a common interface to which the first controller and additional controllers of the OS, which respectively control corresponding locking elements of additional securable resources and which are independent from the first controller and one another, are tied; and
a change mode (CHMOD) interface of the OS, which is disposed in communication with the first controller and with the additional controllers,
wherein:
the common interface authenticates the users for unlocking the securable resources and for unlocking the additional securable resources, 
the first controller performs operating system (OS) level control of the locking elements and the corresponding locking elements of the additional securable resources in accordance with the instruction to authorize users and in accordance with authentication of the users by the common interface,
the instruction to authorize users is received by the first controller and the additional controllers via the CHMOD interface, and
the securable resources comprise one of separate interiors of a safe, a server housed in a rack and features of the server.
11. (Cancelled)
14. (Cancelled)
19. (Currently amended) A method of operating a system, the method comprising:
tying a common interface to multiple independent controllers of an operating system (OS) of locking elements of multiple securable resources;
controlling, by the multiple independent controllers, the locking elements to assume locked conditions whereby corresponding ones of the securable resources are locked by the locking elements;
disposing a change mode (CHMOD) interface of the OS in communication with the controllers;
receiving an instruction to authorize users to unlock one or more of the securable resources at the multiple independent controllers from the CHMOD interface;
receiving a request from a user to unlock and thereby gain access to one or more of the securable resources;
determining whether the user is authorized to unlock and thereby gain access to the one or more of the securable resources associated with the request;
receiving an indication of authentication of the user from the common interface, which is tied to the multiple independent controllers of the locking elements of the multiple securable resources; and
performing OS level control of the corresponding locking elements in accordance with the user being determined to be authorized and in accordance with the indication of the authentication of the user being received,
wherein the multiple securable resources comprise one of separate interiors of a safe, a server housed in a rack and features of the server.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing an OS level controller for issuing instructions to authorize users to unlock a securable resource, via authentication on the OS level and controlling an element for assuming a locked or unlocked condition to place the securable resource in a locked or unlocked state, appending a change mode interface of the operating system and an authentication interface to enable or disable the controller to perform authentication for locking/unlocking the securable resource, and utilizing the change mode interface to send instructions authorizing or denying the controller to perform the OS level authentication, in order to authorize the user to lock or unlock the securable resource, which is implemented as a safe, a server located on a rack, or server features, in the specific manner and combinations recited in claims 1, 3-4, 6-10, 12-13, and 16-19.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Marsden (US 9,230,380), which teaches providing authentication for users attempting to access a lockable enclosure;
(ii) 	US PG Pub Main-Reade et al (US 2018/0321661), which discloses approving and preventing users requesting authentication to actuate electronic locks;
(iii) 	NPL document "Design of Smart Lock Control System with Function of Active Authentication" – Cun-Bo et al, Department of Information Science and Engineering, Guilin University of Technology, 07/2013; and
(iv) 	NPL document "How to Secure Your Server Room" – Steven Vaughan-Nichols, Hewlett Packard Enterprise, 10/1/2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, in response to implementing an OS level controller for issuing instructions to authorize users to unlock a securable resource, via authentication on the OS level and controlling an element for assuming a locked or unlocked condition to place the securable resource in a locked or unlocked state, appending a change mode interface of the operating system and an authentication interface to enable or disable the controller to perform authentication for locking/unlocking the securable resource, and utilizing the change mode interface to send instructions authorizing or denying the controller to perform the OS level authentication, in order to authorize the user to lock or unlock the securable resource, which is implemented as a safe, a server located on a rack, or server features, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220315